Cite as 2015 Ark. App. 301

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                       No. CV-14-1004


PEGGY JOYCE HINTON                                 Opinion Delivered   May 6, 2015
                                APPELLANT
                                                   APPEAL FROM THE WASHINGTON
                                                   COUNTY CIRCUIT COURT
V.                                                 [NO. PR-2014-0233-5]

                                                   HONORABLE BETH STOREY
                                                   BRYAN, JUDGE
BETHANY CHRISTIAN SERVICES
                     APPELLEE                      AFFIRMED



                           PHILLIP T. WHITEAKER, Judge


       The Washington County Circuit Court dismissed a petition filed by appellant Peggy

Hinton to set aside a decree of adoption. On appeal, Peggy argues that the circuit court erred

in finding that she lacked standing to challenge the adoption. We affirm.

                                 I. Facts and Procedural History

       Peggy is the mother of an adult daughter, Sheaquonda Hinton. In 2011, Peggy filed

a petition in the Pulaski County Circuit Court seeking to be appointed guardian of

Sheaquonda’s person and estate, alleging that Sheaquonda had been diagnosed with paranoid

schizophrenia and bipolar disorder and was unable to properly care for herself. An order for

temporary guardianship was entered in April 2012, finding that Sheaquonda was “presumed

incapacitated by reason that she is a person that is mentally incapacitated and said disabilities
                                 Cite as 2015 Ark. App. 301

have not been removed.” In July 2012, the Pulaski County court issued a subsequent order

that, although captioned “Order for Permanent Guardian,” declared that Peggy “shall be

allowed to serve as temporary guardian” for Sheaquonda.

       In March 2014, Sheaquonda gave birth to a baby while she was incarcerated. Three

days before giving birth, Sheaquonda, who was thirty-two years old at the time, had signed

a consent to adoption. The baby was placed with Bethany Christian Services, and potential

adoptive parents filed a petition for adoption in the Washington County Circuit Court shortly

thereafter. The circuit court subsequently entered a decree of adoption, finding that

Sheaquonda had relinquished her parental rights and consented to the adoption.

       Several weeks later, Peggy filed a motion to set aside the decree of adoption, to which

the adoptive parents responded. The adoptive parents subsequently filed a motion to dismiss

Peggy’s motion. The Washington County Circuit Court granted the motion to dismiss.

Specifically, the court determined that the July 2012 order from Pulaski County only

appointed Peggy as temporary guardian, not permanent guardian. The court noted that the

order specifically used the phrase “temporary guardian,” and, moreover, Peggy never obtained

her letters of guardianship or filed any kind of accountings or inventories. The court

accordingly found that, because there was no permanent guardianship, and the temporary

guardianship had expired after ninety days pursuant to statute, Peggy lacked the legal standing

necessary to intervene in the adoption matter.




                                              2
                                  Cite as 2015 Ark. App. 301

                                     II. Standard of Review

       Our standard of review in this case is multi-tiered. We are reviewing the granting of

a motion to dismiss a petition to set aside an adoption, based on the lack of standing of the

party seeking to set the adoption aside. We review a circuit court’s decision to grant a motion

to dismiss for abuse of discretion. Doe v. Weiss, 2010 Ark. 150; Passmore v. Hinchey, 2010 Ark.

App. 581, 379 S.W.3d 492. The question of standing, however, is a matter of law for this

court to decide, and the appellate courts review questions of law de novo. Ark. Hotels &

Entertainment, Inc. v. Martin, 2012 Ark. 325, 423 S.W.3d 49; Farm Bur. Ins. Co. of Ark. v.

Running M Farms, Inc., 366 Ark. 480, 237 S.W.3d 32 (2006). Our courts have held that an

error of law in itself can constitute an abuse of discretion. Ford Motor Co. v. Nuckolls, 320 Ark.
15, 894 S.W.2d 897 (1995); SMG 1054, Inc. v. Thompson, 2014 Ark. App. 524, 443 S.W.3d
574. With these standards in mind, we turn to the arguments presented on appeal.

                                         III. Arguments

       On appeal, Peggy has two major arguments: first, noting Sheaquonda’s mental-health

issues, that the guardianship was necessary for Sheaquonda’s well-being; and, second, that the

trial court erred in finding that she lacked standing. In support of her second argument, she

asserts that it was clearly the intent of the Pulaski County Circuit Court to appoint her as

permanent guardian, contending that the use of the word “temporary” in the body of the

order was merely a scrivener’s error.

       Regarding Peggy’s first argument that the guardianship was necessary, we note that the

Washington County court made no findings regarding the necessity or desirability of the


                                                3
                                 Cite as 2015 Ark. App. 301

guardianship. Rather, as noted above, the circuit court found only that Peggy lacked standing

to challenge the decree of adoption because no order appointing her as permanent guardian

had ever been entered.1 Since the necessity or desirability of the guardianship did not form

a basis of the circuit court’s decision, we find no merit to these arguments on appeal and do

not discuss them further.

       We then address Peggy’s second argument—that the court erred in finding that she

lacked standing—by examining the July 2012 order of guardianship itself. While the order was

captioned “Order for Permanent Guardianship,” a document will be tested by its substance,

not its form, and its designation or title is not controlling. White v. Mattingly, 89 Ark. App.
55, 199 S.W.3d 724 (2004) (citing Thomas v. McElroy, 243 Ark. 465, 420 S.W.2d 530 (1967)).

We therefore look to the substance of the July 2012 Pulaski County order, which made the

following findings:

               2. That Sheaquonda L. Hinton is presumed incapacitated[2] by reason that she
       is a person that is mentally incapacitated and said disabilities have not been removed.[3]

            3. That there is presently no guardian of the person or estate of the above-
       named incapacitated person.



       1
        The order specifically stated that the court “made no rulings on the other arguments
addressed by either the petitioners or the respondents.”
       2
        Arkansas Code Annotated section 28-65-211 (Repl. 2012) provides that the court
“shall require that the evidence of incapacity include the oral testimony or sworn written
statement of one (1) or more qualified professionals, whose qualifications shall be set forth
in their testimony or written statements.” The Pulaski County order failed to reflect that
Sheaquonda’s incapacity had been established by the evidence required in this section.
       3
        This language merely repeats language from the initial, temporary guardianship order.

                                               4
                                 Cite as 2015 Ark. App. 301

              4. That the above-named incapacitated person owns no real or personal
       property other than her personal effects. However, the incapacitated person does
       receive federal funding due to her disability.

              5. That there is presently found to be no other guardian of the person or estate
       of the above-named incapacitated person.

              6. That Petitioner, Peggy Hinton, . . . is related to or interested in the above-
       named incapacitated person by reason of being the incapacitated person’s biological
       mother, and therefore is legally qualified to serve as guardian of the person and estate
       of the above-named incapacitated person. The Petitioner is not presently a guardian
       for any other person.

              7. Petitioner shall be allowed to serve as temporary guardian of the above-named
       incapacitated person without the necessity of bond.

               8. That the above-named incapacitated person may write to the court if she
       feels said guardianship is no longer necessary, specifying all reasons such would no
       longer be necessary.

(Emphasis added.)

       According to Arkansas Code Annotated section 28-65-214(c) (Repl. 2012), a

guardianship order “shall specify the nature of the guardianship and the amount of the bond

to be given.” Here, the order specifically states that the guardianship is temporary in nature.

While Peggy argues that the use of the word “temporary” in the body of the order was

nothing more than a typographical error, we cannot agree. A typographical or clerical error

is defined as an error “resulting from a minor mistake or inadvertence, esp. in writing or

copying something on the record, and not from judicial reasoning or determination. Among

the boundless examples of clerical errors are omitting an appendix from a document; typing

an incorrect number; mistranscribing a word; and failing to log a call.” Black’s Law Dictionary

622 (9th ed. 2009). The difference between “temporary” and “permanent” changes the entire


                                              5
                                  Cite as 2015 Ark. App. 301

meaning of the order; it is not a “minor mistake.” Moreover, our supreme court has defined

a true clerical error as “essentially one that arises not from an exercise of the court’s judicial

discretion but from a mistake on the part of its officers (or perhaps someone else).” Smith v.

Rebsamen Med. Ctr., Inc., 2012 Ark. 441, 424 S.W.3d 876. Denominating a guardianship as

temporary, rather than permanent, is certainly more in the nature of an exercise of judicial

discretion than it is a mere “mistake.”

       We therefore conclude that the circuit court did not err in finding that Peggy was only

a temporary guardian. Because a temporary guardianship expires after ninety days, see Ark.

Code Ann. § 28-65-218(a)(1) (Repl. 2012), the circuit court did not err as a matter of law

in concluding that Peggy lacked standing to challenge the adoption; as there was no error of

law, the court did not abuse its discretion in granting the adoptive parents’ motion to dismiss

Peggy’s petition.

       Affirmed.

       VIRDEN and GRUBER, JJ., agree.

       Satterfield Law Firm, by: Cynthia S. Moody, for appellant.

       H. Keith Morrison, for appellee.




                                                6